Exhibit 10.4

Thirteenth Amended and Restated Rent Supplement

(Stanton/Brady/Celeste Lease)

November 9, 2017

This Thirteenth Amended and Restated Rent Supplement (this “Thirteenth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
November 9, 2017 (the “Effective Date”) to give effect to the Exchange
Transaction (as defined below) under the S/B/C Lease (as defined below).
Capitalized terms used herein that are not otherwise defined will have the
meanings assigned to them in the S/B/C Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets) dated December 31, 2015 (as amended
from time to time in accordance with its terms, the “S/B/C Lease”);

WHEREAS, on February 22, 2017 the Parties executed a Twelfth Amended and
Restated Rent Supplement (Stanton/Brady/Celeste Lease) effective as of
January 1, 2017 (the “Twelfth Amended Supplement”);

WHEREAS, as of the Effective Date, pursuant to an Agreement and Plan of Merger
among Lessor, Lessee, Oncor Electric Delivery Company LLC (“Oncor”) and certain
other parties thereto, Lessor is disposing of certain transmission and
distribution assets that are subject to the S/B/C Lease (the “Disposed S/B/C
Assets”) and the McAllen Lease and, in exchange therefor, is acquiring certain
transmission assets and cash from Oncor (the “Exchange Transaction”); and

WHEREAS, in connection therewith, the Parties now desire to amend and restate
the Twelfth Amended Supplement as set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Twelfth Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The S/B/C Lease, except as supplemented by this Thirteenth Amended
Supplement, shall remain in full force and effect.

 

Incremental CapEx:

 

2011

   $ 4,212,000  

2012

   $ 14,873,337  

2013

   $ 43,422,100  

2014

   $ 139,387,740  

2015

   $ 153,428,540  

2016

   $ 239,195,189  

2017

   $ 59,139,993 *     $ 69,114,285 ** 

(Total 2017)

   $ 128,254,278 *** 

 

* Represents the aggregate amount of distribution Incremental CapEx that the
Parties expected to be placed in service during 2017 (as adjusted for the
disposition of the Disposed S/B/C Assets on the Effective Date). Rent
supplements with respect to this distribution Incremental CapEx were agreed to
and memorialized part of the Eleventh Amended and Restated Rent Supplement
(Stanton/Brady/Celeste

 

   1   

STANTON / BRADY / CELESTE LEASE



--------------------------------------------------------------------------------

  Lease) dated December 31, 2016 (“Eleventh Amended Supplement”). Of the 2017
distribution Incremental CapEx, an aggregate of $53,990,282 was expected to be
in service as of the Effective Date (“First 2017 Distribution CapEx”), with an
expected weighted average in-service date of April 1, 2017, and an aggregate of
$5,149,712 was expected to be placed in service throughout the remainder of 2017
(“2017 Stub-Year Distribution CapEx”), with an expected weighted average
in-service date of December 1, 2017.

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expected to be placed in service in 2017 (as adjusted for the disposition of the
Disposed S/B/C Assets on the Effective Date). Rent supplements with respect to
this transmission Incremental CapEx were agreed to and memorialized as part of
the Eleventh Amended Supplement. Of the 2017 transmission Incremental CapEx, an
aggregate of $10,473,331 was expected to be in service as of the balance sheet
date reflected in Lessee’s first 2017 Regulatory Order (“First 2017 Transmission
CapEx”), an aggregate of $48,715,473 was expected to be in service as of the
Effective Date and reflected in Lessee’s second 2017 Regulatory Order
(“Pre-Closing Second 2017 Transmission CapEx”), an aggregate of $9,925,480 was
expected to be in service after the Effective Date but as of the balance sheet
date reflected in Lessee’s second 2017 Regulatory Order (“Post-Closing Second
2017 Transmission CapEx”) and an aggregate of $0 was expected to be placed in
service throughout the remainder of 2017 (“2017 Stub-Year Transmission CapEx”)
and included in the first 2018 Regulatory Order. The Parties expected the First
2017 Transmission CapEx and Pre-Closing Second 2017 Transmission CapEx,
collectively, to have a weighted average in-service date of June 1, 2017 and the
Post-Closing Second 2017 Transmission CapEx and 2017 Stub-Year Transmission
CapEx, collectively, to have a weighted average in-service date of November 1,
2017. A “Regulatory Order” is defined as either (i) the PUCT’s approval of
Lessee’s application for updated wholesale transmission rates or (ii) final
resolution or settlement of a rate case applicable to Lessee’s transmission
rates (but, for the avoidance of doubt, does not include the order approving the
Exchange Transaction, the dismissal of the Parties’ pending rate case filed in
2016 or associated orders in connection therewith). The Parties expected the
first 2017 Regulatory Order to be effective on May 1, 2017, the second 2017
Regulatory Order to be effective on March 1, 2018, and the first 2018 Regulatory
Order to be effective on June 1, 2018. The Parties have agreed that any Rent
Validation (within the meaning of the S/B/C Lease) with respect to First 2017
Transmission CapEx, Pre-Closing Second 2017 Transmission CapEx, Post-Closing
Second 2017 Transmission CapEx and 2017 Stub-Year Transmission CapEx will use
the actual effective dates of the applicable Regulatory Order (to the extent
known), but will otherwise be determined in accordance with Section 3.2(c) of
the S/B/C Lease.

*** Represents the total amount of transmission and distribution Incremental
CapEx that the Parties expected to be placed in service during 2017 (as adjusted
for the disposition of the Disposed S/B/C Assets on the Effective Date).

 

Lessee CapEx:

 

2011

   $ 1,232,807  

2012

   $ 1,969,693  

2013

   $ 2,920,207  

2014

   $ 12,972,164  

2015

   $ 4,857,416  

2016

   $ 3,696,743  

2017

   $ 5,000,000 * 

 

* Represents the aggregate amount of Lessee CapEx the Parties expected during
2017 (as adjusted for the disposition of the Disposed S/B/C Assets on the
Effective Date). Rent supplements with respect to this Lessee CapEx were agreed
to and memorialized as part of the Eleventh Amended Supplement. Of the 2017
Lessee CapEx, an aggregate of $5,000,000 was expected to be in service as of the
Effective Date (“First 2017 Lessee CapEx”), with an expected weighted average
in-service date of July 1, 2017, and an aggregate of $0 was expected to be
placed in service throughout the remainder of 2017 (“2017 Stub-Year Lessee
CapEx”).

 

   2   

STANTON / BRADY / CELESTE LEASE



--------------------------------------------------------------------------------

Base Rent:

 

2011

   $ 18,111,535  

2012

   $ 18,669,636  

2013

   $ 21,784,564  

2014

   $ 31,794,169  

2015

   $ 44,737,618  

2016

   $ 61,871,954  

2017

   $ 73,515,350 * 

 

* Pursuant to the Twelfth Amended Supplement, Lessee made a monthly 2017 Base
Rent payment of $6,495,653 on the 15th day of each month beginning on March 15,
2017 through June 15, 2017 (with respect to January 2017 through April 2017).
Subsequently, Lessee has made or will make, as applicable, a 2017 Base Rent
payment of $6,587,467 on the 15th day of each month beginning on July 15, 2017
through December 15, 2017 (with respect to May 2017 through October 2017), with
the increase in monthly Base Rent reflecting First 2017 CapEx and commencing
May 1, 2017, which was the expected date of the approval of Lessee’s first 2017
Regulatory Order. Lessee will then make a 2017 Base Rent payment of $4,459,878
on January 15, 2018 and $3,548,055 on February 15, 2018 (with respect to
November 2017 and December 2017, respectively), with the decrease in monthly
Base Rent reflecting the disposition on the Effective Date of the Disposed S/B/C
Assets. The Parties agree that any Rent Validation (within the meaning of the
S/B/C Lease) with respect to Disposed S/B/C Assets will use the actual Rate Base
of the Disposed S/B/C Assets, but will otherwise be determined in accordance
with Section 3.2(c) of the S/B/C Lease.

 

Percentage Rent Percentages:

 

2011

     29.019 % 

2012

     24.206 % 

2013

     25.1 % 

2014

     23.6 % 

2015

     23.1 % 

2016

     23.1 % 

2017

     23.1 %* 

 

* The 2017 Percentage Rent Percentage reflects the assumptions set forth above
regarding the timing of the first 2017 Regulatory Order and the second 2017
Regulatory Order, as well as the amount of First 2017 Distribution CapEx, 2017
Stub-Year Distribution CapEx, First 2017 Transmission CapEx, Pre-Closing Second
2017 Transmission CapEx and Post-Closing Second 2017 Transmission CapEx.

 

Annual Percentage Rent Breakpoints:

 

2011

   $ 27,111,535  

2012

   $ 27,669,636  

2013

   $ 30,784,564  

2014

   $ 36,935,549  

2015

   $ 47,271,231  

2016

   $ 55,983,204  

2017

   $ 69,825,792 * 

 

   3   

STANTON / BRADY / CELESTE LEASE



--------------------------------------------------------------------------------

* Of the 2017 Annual Percentage Rent Breakpoint, $65,090,857 will be applied to
Gross Revenues through the Effective Date, and $4,734,935 will be applied to
Gross Revenues throughout the remainder of 2017. The 2017 Annual Percentage Rent
Breakpoint reflects the assumptions set forth above regarding the timing of the
first 2017 Regulatory Order and the second 2017 Regulatory Order, as well as the
amount of First 2017 Distribution CapEx, 2017 Stub-Year Distribution CapEx,
First 2017 Transmission CapEx, Pre-Closing Second 2017 Transmission CapEx and
Post-Closing Second 2017 Transmission CapEx.

 

Revenues Attributable to Lessee CapEx:

 

2013

   $ 1,357,683  

2014

   $ 4,850,029  

2015

   $ 7,283,133  

2016

   $ 8,159,029  

2017

   $ 7,749,365 * 

 

* The 2017 Revenues Attributable to Lessee CapEx reflects the assumptions set
forth above regarding the amount of First 2017 Lessee CapEx and 2017 Stub-Year
Lessee CapEx.

 

TCOS    Allocation:   

before June 20, 2013: 0%

between June 20, 2013 and October 17, 2013: 6.9%

between October 17, 2013 and February 25, 2014: 3.4%

between February 25, 2014 and May 1, 2014: 8.5%

between May 1, 2014 and October 3, 2014: 8.3%

between October 3, 2014 and March 31, 2015: 7.3%

between April 1, 2015 and October 31, 2015: 10.5%

between November 1, 2015 and June 13, 2016: 17.8%

between June 14, 2016 and September 22, 2016: 20.4%

between September 23, 2016 and April 30, 2017: 17.6%

between May 1, 2017 and November 9, 2017: 22.1%

starting November 10, 2017: 17.2%

Term of Rent Supplement: Expires 12/31/17

 

   4   

STANTON / BRADY / CELESTE LEASE



--------------------------------------------------------------------------------

The Parties have executed this Thirteenth Amended Supplement to the S/B/C Lease
as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Chief Financial Officer

 

     

STANTON / BRADY / CELESTE LEASE